UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Semiannual Report to Shareholders Deutsche Global Real Estate Securities Fund (formerly DWS RREEF Global Real Estate Securities Fund) Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Advisory Agreement Board Considerations and Fee Evaluation 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 11.46% 12.99% 15.35% 3.15% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.05% 6.50% 13.99% 2.39% MSCI World Index† 6.18% 24.05% 14.99% 5.75% FTSE EPRA/NAREIT Developed Index†† 12.21% 14.38% 17.41% 4.66% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 11.01% 12.18% 14.44% 2.30% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.01% 12.18% 14.44% 2.30% MSCI World Index† 6.18% 24.05% 14.99% 5.75% FTSE EPRA/NAREIT Developed Index†† 12.21% 14.38% 17.41% 4.66% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 11.57% 13.21% 15.60% 3.39% MSCI World Index† 6.18% 24.05% 14.99% 5.75% FTSE EPRA/NAREIT Developed Index†† 12.21% 14.38% 17.41% 4.66% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 11.60% 13.41% 15.75% 3.51% MSCI World Index† 6.18% 24.05% 14.99% 5.75% FTSE EPRA/NAREIT Developed Index†† 12.21% 14.38% 17.41% 4.66% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.55%, 2.34%, 1.36% and 1.19% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through June 30, 2014, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. †† The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, trading and development of income-producing real estate. The index is designed to reflect the stock performance of companies engaged in specific aspects of major world real estate markets/regions. The index is calculated using closing market prices and translates into U.S. dollars using Reuters closing price. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 6/30/14 $ 12/31/13 $ Portfolio Management Team John F. Robertson, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. Daniel Ekins, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1997. — Investment industry experience began in 1984. — BS, University of South Australia. John Hammond, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2004; previously was Director at Schroder Property Investment Management and Director at Henderson Global Investors. — Investment industry experience began in 1990. — BSc, University of Reading, UK. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previoiusly Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Chris Robinson, Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2003; previously served as a real estate equities research analyst at ING Investment Management. — Investment industry experience began in 1996. — BS, The Australian Catholic University. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2014 (24.1% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 4.6% 2. Mitsubishi Estate Co., Ltd. Owner and developer of residential and office properties Japan 3.1% 3. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 2.6% 4. Boston Properties, Inc. Developer of commercial and industrial real estate United States 2.2% 5. Equity Residential Operator of multifamily properties United States 2.1% 6. HCP, Inc. A real estate investment trust United States 2.0% 7. AvalonBay Communities, Inc. Self-managed, multi-family real estate investment trust United States 2.0% 8. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers United States 1.9% 9. General Growth Properties, Inc. Owns, operates, leases, acquires and expands enclosed regional shopping mall centers throughout the United States United States 1.8% 10. Unibail-Rodamco SE Investor and developer of real estate investments France 1.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 41 for contact information. Investment Portfolio as of June 30, 2014 (Unaudited) Shares Value ($) Common Stocks 98.9% Australia 6.2% Australand Property Group BGP Holdings PLC* 0 Dexus Property Group Federation Centres Ltd. GDI Property Group Goodman Group GPT Group Investa Office Fund Mirvac Group Scentre Group* Stockland Westfield Corp. (Cost $51,974,650) Canada 3.6% Allied Properties Real Estate Investment Trust (a) Allied Properties Real Estate Investment Trust (a) (b) Boardwalk Real Estate Investment Trust (b) Chartwell Retirement Residences (Units) (b) First Capital Realty, Inc. (b) H&R Real Estate Investment Trust (Units) (a) H&R Real Estate Investment Trust (Units) (a) RioCan Real Estate Investment Trust (b) (Cost $33,439,960) Channel Islands 0.5% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,128,110) Finland 0.4% Citycon Oyj (b) (Cost $3,643,656) France 3.1% ICADE Klepierre Societe Fonciere Lyonnaise SA Unibail-Rodamco SE (Cost $21,856,217) Germany 1.9% Alstria Office REIT-AG* Deutsche Annington Immobilien SE Deutsche Wohnen AG (Bearer) DIC Asset AG (b) LEG Immobilien AG* (Cost $15,333,569) Hong Kong 7.0% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. Link REIT New World Development Co., Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. (Cost $56,491,986) Ireland 0.4% Hibernia REIT PLC* (Cost $3,097,546) Italy 0.3% Beni Stabili SpA (b) (Cost $2,159,275) Japan 13.3% Global One Real Estate Investment Corp. (b) GLP J-REIT Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Trust Sogo REIT, Inc. Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nomura Real Estate Master Fund, Inc. Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu REIT, Inc. (b) (Cost $95,168,678) Luxembourg 0.5% Gagfah SA* (Cost $4,780,121) Netherlands 0.5% Wereldhave NV (Cost $4,659,593) Norway 0.5% Norwegian Property ASA* (Cost $6,044,507) Singapore 3.5% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust City Developments Ltd. Global Logistic Properties Ltd. Mapletree Industrial Trust Suntec Real Estate Investment Trust (Cost $29,082,402) Spain 0.4% Lar Espana Real Estate Socimi SA* (Cost $3,991,566) Sweden 0.4% Fabege AB (Cost $2,892,656) Switzerland 0.6% PSP Swiss Property AG (Registered)* (Cost $4,779,828) United Kingdom 6.1% British Land Co. PLC Capital & Counties Properties PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Max Property Group PLC* (b) NewRiver Retail Ltd. Quintain Estates & Development PLC* Safestore Holdings PLC St. Modwen Properties PLC UNITE Group PLC (Cost $41,448,801) United States 49.7% Acadia Realty Trust (REIT) (b) Alexandria Real Estate Equities, Inc. (REIT) American Campus Communities, Inc. (REIT) American Realty Capital Properties, Inc. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Brandywine Realty Trust (REIT) Chesapeake Lodging Trust (REIT) CubeSmart (REIT) DCT Industrial Trust, Inc. (REIT) DDR Corp. (REIT) DiamondRock Hospitality Co. (REIT) Digital Realty Trust, Inc. (REIT) (b) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) (b) First Industrial Realty Trust, Inc. (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) (b) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Kilroy Realty Corp. (REIT) LaSalle Hotel Properties (REIT) Lexington Realty Trust (REIT) (b) Mack-Cali Realty Corp. (REIT) National Retail Properties, Inc. (REIT) (b) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) (b) Retail Properties of America, Inc. "A" (REIT) RLJ Lodging Trust (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Spirit Realty Capital, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT) The Macerich Co. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) (Cost $394,498,778) Total Common Stocks (Cost $780,471,899) Rights 0.0% Finland Citycon Oyj, Expiration Date 7/2/2014* (b) (Cost $0) Warrants 0.0% Hong Kong Sun Hung Kai Properties Ltd., Expiration Date 4/22/2016* (Cost $0) Securities Lending Collateral 5.8% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $53,409,268) Cash Equivalents 0.4% Central Cash Management Fund, 0.06% (c) (Cost $3,460,859) % of Net Assets Value ($) Total Investment Portfolio (Cost $837,342,026)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. † The cost for federal income tax purposes was $872,992,810. At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $97,646,203. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $138,163,608 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $40,517,405. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $51,337,839, which is 5.6% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
